DETAILED ACTION

1.	The Office Action is in response to RCE filed on 05/06/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17273981 filed on 03/05/2021.
Priority #			 Filling Data			 Country
DE10 2018 215 417.1		09/11/2018			  DE
DE10 2018 216 451.7             09/26/2018                               DE


Status of Claims
5.	In the amendment 04/06/2022,   Independent claims 13, 24 have been amended; Claims 13-24 are pending.

Allowable Subject Matter
6. 	Claims 13-24 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 04/06/2022 overcome the 103 rejection in the final rejection 03/16/2022.
	2).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to calibrate a sensor system in a vehicle by  measuring temporal curves which is measured at plurality of time points, then determines a moving pattern; determine a driving axis and two lateral distance from the measurement; and calibrate the sensor accordingly; such unique design is allowable.

The prior arts (Lu et al.  (US 20210188252)    and in view of Fudala et al. (US 20080046220))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Lu and Fudala to achieve the same invention as claimed in the instant claim.
Claims 14-23 would be allowable because they depend on claim 13.
. 3)	Claim 24 is allowed with the similar reason as claim 13.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423